Citation Nr: 0821774	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing under 38 
U.S.C.A. § 2101(a).

2.  Entitlement to special home adaptation under 38 U.S.C.A. 
§ 2101(b).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1968 and from March 1977 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Decision Review Officer (DRO) 
hearing was held at the RO in August 2006.  The veteran also 
initially requested a Travel Board hearing, but in June 2007 
he withdrew that request.  



FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
chronic obstructive pulmonary disease (COPD) (rated 100 
percent); cervical disc disease (rated 30 percent); residuals 
of lumbar laminectomy and fusion (rated 20 percent); right 
knee degenerative joint disease (rated 20 percent); left knee 
degenerative joint disease (rated 20 percent); residuals of 
left ankle fracture (rated 10 percent); residuals of right 
ankle fracture (rated 10 percent); hiatal hernia (rated 10 
percent); and left shoulder injury, bilateral hearing loss 
and status post left hip replacement, all rated 
noncompensable.   

2.  The veteran's permanent and totally disabling service-
connected disabilities result in the loss of use of both 
lower extremities.

3.  The veteran's service-connected disabilities do not 
result in blindness in both eyes with 5/200 visual acuity or 
less, or the anatomical loss or loss of use of both hands.



CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107 
(West 2002); 38 C.F.R. § 3.809 (2007).

2.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, this letter requested 
that he submit any evidence in his possession pertinent to 
the claims.

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required. See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran filed the instant claims in January 2006.  

A January 2006 private hospital history and physical produced 
diagnostic impressions of severe COPD with acute 
exacerbation, cor pulmonale and hyperchromic microcytic 
anemia.  The veteran had been requiring increasing doses of 
corticosteroid therapy and was on home oxygen and aerosol 
machines.  He had recently progressed to the point where he 
was totally nonambulatory, debilitated by his lung disease 
and severe degenerative joint disease of the knees.  His 
dyspnea had progressed to the point that he was dyspneic at 
rest.  The veteran was admitted to the hospital for treatment 
with corticosteroids, intensive pulmonary toilet and aerosol 
albuterol.  

On April 2006 VA examination the diagnosis was COPD severe, 
chronic, with multiple exacerbations.  The COPD was found to 
prevent chores, shopping, exercise and sports; to severely 
restrict recreation, traveling and bathing; to moderately 
restrict dressing and toileting; to mildly restrict grooming 
and to not restrict feeding.  The basic treatments the 
veteran was receiving included oxygen, inhaled 
bronchodilators, inhaled anti-inflammatories and oral 
bronchodilator.  He had frequent dyspnea at all levels of 
exertion and even at rest.  He also had frequent swelling of 
the legs and was noted to have peripheral edema and abdominal 
obesity.  

In his May 2006 Notice of Disagreement the veteran indicated 
that he was unable to walk due to his service connected knees 
and COPD.  He needed to have both knees replaced but could 
not have this done because of his COPD.  He used an electric 
wheelchair/scooter for all his activities and locomotion.  He 
could only walk a few steps and was at risk for falling 
simply upon standing up because both of his knees would give 
out.  He believed that this did meet the criteria for loss of 
use of both extremities.  

A May 2006 rating decision shows that the 100 percent rating 
for the veteran's COPD, which was assigned effective January 
10, 2005, was continued.  The decision noted that the April 
2006 VA examination had shown that the veteran continued to 
be on oxygen, inhaled bronchodilator, inhaled anti-
inflammatory, oral bronchodilator and oral steroids.  

In his June 2006 Form 9 the veteran indicated that he was 
unable to use his lower extremities because of his COPD and 
his knee problems and that these conditions had continued to 
get worse.  It had gotten so bad that he was unable to walk 
or stand for any activities.  He could not stand to urinate 
or to shower.  He felt that this should be considered as 
meeting the criteria for loss of use of both extremities.  

At his August 2006 DRO hearing the veteran testified that he 
was primarily confined to a scooter and that at maximum he 
could walk three or four steps before he had to return to his 
scooter and sit down.  Otherwise, his knees would pop out and 
give way.  He also indicated that his COPD and knee 
disabilities were continuing to get worse and he could not 
get his knees replaced because of his COPD.  The veteran's 
wife testified that she and the veteran were hoping to be 
able to take down the main support wall in their home so that 
it would become significantly more wheelchair accessible.  

A September 2006 private orthopedic clinic examination report 
shows that the veteran was seen for bilateral knee pain and 
osteoarthritis problems.  He gave a long history of 
osteoarthritis in multiple joints.  His knees had become 
increasingly symptomatic and would give way on him as well as 
being painful and swollen.  Because of chronic steroid use he 
had gained a huge amount of weight.  He was not only obese 
but was also wheelchair bound in a scooter type of 
wheelchair.  Examination of the lower extremities was 
abnormal at the left and right knees.  On the right there was 
2+ effusion and some lateral joint tenderness with range of 
motion from 0 to 95 degrees.  There was also significant 
varus deformity and crepitus and grinding with motion.  On 
the left there was trace effusion and medial joint tenderness 
with range of motion of 0 to 100 degrees.  There was also 
severe varus deformity and patellar crepitus.  The pertinent 
diagnostic impressions were severe osteoarthritis of both 
knees with varus deformity, severe COPD and exogenous 
obesity.  The orthopedic examiner commented that the veteran 
needed total knee arthroplasties but due to his severe COPD, 
he was not a candidate for them.  He was pretty much 
wheelchair confined due to his combination of COPD, obesity 
and severe arthritis of the knees.  Intraarticular injections 
of the knees were discussed but the veteran wished to hold 
off because he was able to walk so little due to his 
pulmonary disease that he was really not having knee pain 
except on those rare episodes when he did do some walking.  
He would call if he wished an injection in the future.  

On October 2006 VA examination it was noted that the veteran 
always needed a walker for walking.  It was also found that 
both knees were unstable, stiff, painful, weak and would give 
way and lock.  There was also effusion of both knees.  The 
degenerative joint disease was found to prevent shopping, 
chores, exercise; and sports; to severely limit shopping, 
bathing, dressing and toileting; and to moderately limit 
grooming.  

A December 2006 rating sheet shows that the veteran's service 
connected disabilities include: chronic obstructive pulmonary 
disease (COPD) (rated 100 percent); cervical disc disease 
(rated 30 percent); residuals of lumbar laminectomy and 
fusion (rated 20 percent); right knee degenerative joint 
disease (rated 20 percent); left knee degenerative joint 
disease (rated 20 percent); residuals of left ankle fracture 
(rated 10 percent); residuals of right ankle fracture (rated 
10 percent); hiatal hernia (rated 10 percent); and left 
shoulder injury, bilateral hearing loss and status post left 
hip replacement, all rated noncompensable.   

III.  Law and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran if the following requirements are met:

(a) Service. Active military, naval, or air service after 
April 20, 1898, is required. Benefits are not restricted to 
veterans with wartime service.

(b) Disability. The disability must have been incurred or 
aggravated as the result of service as indicated in paragraph 
(a) of this section, and the veteran must be entitled to 
compensation for permanent and total disability due to:

(1) The loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

(2) Blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or

(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

(4) The loss or loss of use of one lower extremity together 
with the loss of loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

(c) Duplication of benefits. The assistance referred to in 
this section will not be available to any veteran more than 
once.

(d) "Preclude locomotion." This term means the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.

38 U.S.C.A §§ 2101, 2104; 38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. § 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met:

(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under §3.809, nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a). A veteran who first establishes 
entitlement under this section and who later becomes eligible 
for a certificate of eligibility under §3.809 may be issued a 
certificate of eligibility under §3.809.  However, no 
particular type of adaptation, improvement, or structural 
alteration may be provided to a veteran more than once.

(b) The veteran is entitled to service connected compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.

38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Specially Adapted Housing

As indicated above in order to qualify for assistance in 
acquiring specially adapted housing the veteran must be 
entitled to service connected compensation for total and 
permanent disability due to the loss of use of certain 
combinations of extremities, or blindness or organic disease 
combined with the loss of use of a lower extremity.  See 38 
U.S.C.A. § 2102(a); 38 C.F.R. § 3.809.  The record reasonably 
establishes that the veteran has lost the use of both lower 
extremities based on his combination of service connected 
COPD and service connected bilateral knee disability as he 
must use a wheelchair for all normal locomotion.  38 C.F.R. 
§ 3.809(d).  Consequently, as the veteran receives 
compensation for total and permanent disability based on this 
combination of service connected disabilities, he does 
qualify for a certificate of eligibility for assistance in 
acquiring specially adapted housing.  

Special Home Adaptation

As indicated above, the criteria for special home adaptation 
require that the veteran be entitled to service connected 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands. See 38 U.S.C. 2101(b); 38 C.F.R. § 3.809a.  None 
of the veteran's service connected disabilities have been 
shown to result in either blindness or loss of use of both 
hands.  Consequently, the veteran does not qualify for 
special home adaptation.  Id.  The preponderance of the 
evidence is against this claim and it must be denied.


ORDER

Entitlement to specially adapted housing under 38 U.S.C.A. § 
2101(a) is granted.

Entitlement to special home adaptation under 38 U.S.C.A. § 
2101(b) is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


